Case 2:21-cv-02418-JS-AYS Document 1-1 Filed 04/30/21 Page 1 of 10 PageID #: 6




              trXHIBIT                           66
                                                      \"
              Case 2:21-cv-02418-JS-AYS Document 1-1 Filed 04/30/21 Page 2 of 10 PageID #: 7
                                                                                                        lNDEX NO. 702302/2020
NYSCEF DOC.            NO     L                                                                  RECEIVED NYSCEF:      02/I0/2   20




                                   SUPREME COURT OF T}{E STATE OF NEW YORK                      Index No.:
                                   COUNTY OF QUEENS                                             Date Purchased:
                                                                  -.--t--.------X
                                   CARLA EDWARDS,                                               SUMMONS

                                                                                                Plaintiff designates
                                                                 Plaintiffi
                                                                                                Queens County as the
                                                                                                place of trial.
                                              -against-
                                                                                                fhe basis of venue is
                                                                                                Plaintiff s Residence
                                   TARGET CORPORATION,                                          108-36 l60th Street,
                                                                                                Jamaica, NY 11433
                                                                Defendant.
                                                                                                County of Queens
                                  To the above named Defendant:

                                         You are hereby summoned             to answer the complaint in this action, and to
                                  serve a copy of your answer, or, if the complaint is not serued with this sumrnons, to
                                  serve a notice of appearance on the Plaintiffs attorneys within twenty days after the
                                  service of this surnmons, exclusive of the day of service, where service is made by
                                  rlelivery upon you pcrsonally within the statc, or, within 30 days aftcr complction of
                                  service where service is made in any other manner. In case of your failure to appear or
                                  answer;judgment will be taken against you by default for the reiief demanded in the
                                  complaint.

                                  Dated:   West Hempstead, New York
                                           February t0,2024

                                                                              Yours, etc,

                                                                              LEVINE         WISS, PLLC

                                                                              By:
                                                                                                      ESQ,
                                                                              Attorneys fbr Plaintiff
                                                                              CARLA EDWARDS
                                                                              510 Hempstead Turnpike, Suite 206
LEVINE AND WISS. PLLC
                                                                              West Hempstead, New York 1'1552
Altofireys at Law                                                             (516) 747-3222
5'10 Hempstead Tpke                                                           File #:LAW 3698/5S.uc
!V   Herx[lFt6ed. NY 11sfi?
(5161 747-3222




                                                                    1of9
             Case 2:21-cv-02418-JS-AYS Document 1-1 Filed 04/30/21 Page 3 of 10 PageID #: 8
                                                                              INDEX   NO.   '?02302/2020

NYSCEF DOC. NO           1                                              RECEIVED NYSCEF:     02/70/2   20




                             DET'ENDANT'   $.   ADDRESS   :


                             TARGET COR}ORATION
                             1000 NicolletMall
                             Minneapolis, Minnesota 55403
                             Via Secretary af State




LEVINEAND WISS,
Attorneys at Law
510 Hempstead'l'pke
W. Hompstoad, NY 1155e
(516) 747-3222




                                                              2of9
                Case 2:21-cv-02418-JS-AYS Document 1-1 Filed 04/30/21 Page 4 of 10 PageID #: 9
                                                                                                                       INDEX   NO.   1   02302 / 2020
          LED
NYSCEF DOC.            NC    I                                                                                   RECEIVED NYSCEF         02/ 1.0/   20




                                  ST'PREME COURT OF THE STATE OF NEW YORK
                                  COLINTY OF QUEENS

                                  CARLA EDWARDS,
                                                                                                                  Index No.:

                                                                                     Plaintifl

                                                              -against-                                           COMPLAINT


                                  TARGET CORPORATION,

                                                                                     Defendant.
                                 1?-F:rF:.:-r:-:-i--n'-!tr?-r-.g,:.-,.::l::-:::-r1     i:ii-:1;--:.---::r-j--X


                                            Plaintif{ CARLA EDWARDS, by her attorneys, LEVINE AND WISS, PLLC,

                                 complaining of the defendant, respectfully allege, upon information and belief:

                                            1.           T[at at the time of the corlmencement of this action, plaintiff was and still

                                 is a resident of the County of Queens, City and State of New York.

                                            2.           That the cause of action alleged herein arose in the County of Nassau,

                                 State of New York.

                                            3.           llhat this action falls within one or more of the exceptions set forth in

                                 CPLR $1602.

                                            4.           That at all times hereinafter mentioned, defendant TARGET

                                 CORPORATION was and still is a domestic business corporation duly organized and

                                 existing under ancl by virue of the laws of the State of New York.

LEVINE AND WISS; PLLC
Attorneys at Law
510 Hsmpstead Tpke
W    llornp$teod, NY 11t52
(516',t   747-3222




                                                                                     3of9
           Case 2:21-cv-02418-JS-AYS Document 1-1 Filed 04/30/21 Page 5 of 10 PageID #: 10
                                                                                                         INDEX NO. '102302/2020
NYSCBF DOC. NO            1                                                                        RECEIVED NYSCEF: 02/10/2 20




                                           5.       That at all tirnes hereinafter mentioned, defendant TARGET

                              CORPORATION was and still is a foreign business corporation duly organized and

                              existing under and by virlue of the laws of the State of New York. '

                                           6.       That at all times hereinafter mentioned, defendant TARGET

                              CORPORATION rnaintained aprincipal place of business in the County, City and State

                              of New York.

                                           1.       That at all times hereinafter menticlned, defendant TARGET

                              CORPORATION does business in the State ofNew York.

                                           8.       That at all times hereinafter mentioned, defendant'I'ARGET

                              CORPORATION derived substantial revenue from goods used or consumed or servioes

                              rendered in the State of New York.

                                           9.       That at all tirnes hereinafter mentioned, defendant TARGET

                              CORPORATION expected or should reasonably have expected its acts to have

                              consequences in the State        ofNew York.

                                           10.      That at all times hereinafter mentioned, defendant TARGET

                              CORPORATION derived substantial revenue from interstate or intemational

                              colnmerce

                                           I   l.   That at all times hereinafter mentioned, defendant TARGET

                              CORPORATION owned the premises loeated at2003 Broadway Mall, Hicksville, NY

                              I 180   t.
LEVINE AND WISS.
Attorneys at Law
510 Hempst8ad Tpke
l,V H.mp.teod, NY t15S!
(516) 747-i222




                                                                      4of9
              Case 2:21-cv-02418-JS-AYS Document 1-1 Filed 04/30/21 Page 6 of 10 PageID #: 11
     I                                                                                                     INDEX   NO.   7   02302 / 2020
NYSCEF DOC.               NO   1-                                                                   RECEIVED NYSCEF          02/r0/   20




                                               12.   That at all times hereinafter mentioned, on or about January 1,2017,

                                    defendant TARGET CORPORATION was the owner of the properly Iocated at2003

                                    Broadway Mall, Hicksville, NY 11801.

                                               13.   That at all times hereinafter mentioned, defendant TARGET

                                    CORPORATION leased the properry located at 2A03 Broadway Mall, Hicksville, NY

                                    I I 801.

                                               14.   That at all times hereinafter mentioned, defendant TARGET

                                    CORPORATION rented the proper{y located at lz4East Jericho Turnpike, Huntington

                                    Station, County of Suffolk, State of New York.

                                               15.   That at all tirnes hereinafter mentioned, defendant TARGET

                                    CORPORATION operated a store at the aforesaid premises.

                                               16,   That at all times hereina,fter mentionerl, defendant TARGET

                                    CORPORATION was responsible for the maintenance of the aforesaid premises,

                                               17.   That at all times hereinafter mentioned, defendant TARGET

                                    CORPORATION controlled the aforesaid premises.

                                               18.   That at all times hereinafter mentioned, defendant TARGET

                                    CORPORATLON managed the aforesaid premises.

                                               19.   Thal at all times hereinalter mentioned, defendant TARGET

                                    CORPORATION inspected the aforesaid premises.

                                               20.   That at all times hereinalter mentioned, defendant TARGET

LEVINE AND WISS. PLLC
AlloJneys at Law
                                    CORPORATION was responsible for the repairs of the aforesaid premises.
51   0 ljenrpstead Tpke
W. I lempsteod. NY 1 169?
1516) 7 47 -3222




                                                                       5of9
              Case 2:21-cv-02418-JS-AYS Document 1-1 Filed 04/30/21 Page 7 of 10 PageID #: 12
                                                                                                        rNDEX NO. '702302/2020
NYSCEF DOC. NO            L                                                                     RECEIVED NYSCEF:     02/I0/2    20




                                       2I.   That at all times hereinafter mentioned, defendant TARGET

                               CORPORATION cleaned the aforesaid premises.

                                       22.   That at all times hereinafter mentioned, defendant TARGET

                              CORPOITATION was responsible for keeping the aforesaid premises clean and in             a safe


                              condition.

                                       23.   That at all times hereinafter mentioned, defendant TARGET

                              CORPORATION extended a general invitation to the public to enter and patronize its

                              store.

                                       24.   That on September   z,z}l&,plaintiff CARLA EDWARDS was lawfully              at


                              the aforesaid premises.

                                       25.   That on September 2,2018, while plaintiff CARLA EDWARDS was

                              la.wfrrlly at the aforesaid location, she was caused to fa.ll at the afore.mentioned premises

                              and sustain severe and permanent injuries.

                                       26.   That the defendant TARGET CORPORATION created the dangerous

                              condition thereat.

                                       27.   That the defendant, their agents, servants and/or employees were negligent,

                          reckless and careless in the possession, conffol, supervision, direction, construction,

                          repair, maintenance and management of the aforesaid premises.

                                       28,   l'hat on Septernber 2,2018, while plaintiff, CARLA EDWARDS, was

                          lawfully at the albresaid premises, she was caused to sustain severe        and permanent

LEUNEAND WISS. P
Aitornoys at Law
                          injuries when she was struck by a pallet or other materials by the defendants, their
5 10   Hernpstead Tpke
VV llcm0stesd, NY 11992
(516) 747-32?2




                                                                 6of9
            Case 2:21-cv-02418-JS-AYS Document 1-1 Filed 04/30/21 Page 8 of 10 PageID #: 13
                                                                                                      INDEX         't 02302   /2020
     ]LED:                                                                                                    NO.

NYSCBF DOC.           NO   1                                                                   RECEIVED NYSCEF       02/r0/2      20




                               servants, agents, employees at the aforesaid premises.

                                      29.      That the aforesaid occurrence was caused wholly and solely by reason of

                               the negligence of defendant, without any fault or negligence on the part of the plaintiff

                               CARLA EDWARDS contributing thereto.

                                      30.      The above-mentioned occrurence, and the results thereof; were caused by

                               the negligence of the defendant and/or said defendant's agents, servants, employees,

                               contractors and/or licensees in the ownership, operation, management, maintenance and

                               control of the aforesaid premises.

                                      3   1.   That by reason of the aforesaid occurrence plaintiff CARLA EDWA.RDS

                               sustained serious, severe and permanent personal injuries, still suffers and will continue

                               to suffer, great physioal and mental pain and serions bodily injury, became, sick, sore,

                               lame and disabled and so remained for a considerable length of time; and plaintiff

                               CARLA EDWARDS was otherwise damaged.

                                      32.      That by reason of the foregoing, plaintiff CARLA EDWARDS has been

                               damaged in an amount which exceeds the jurisdictional limitations of all lower courts

                               which would otherwise have jurisdiction over this action,




LEVINEAND WSS,
Attorneys al Law
510 Hempstead Tpke
l/   Hemnslead. NY 1lS5?
(ilq747-3222



                                                                 '7of9
             Case 2:21-cv-02418-JS-AYS Document 1-1 Filed 04/30/21 Page 9 of 10 PageID #: 14
                                               CLERK                                                     INDEX   NO.   '1
                                                                                                                            02302 / 2020
 NYSCEF DOC.          NO   1                                                                     RECEIVED NYSCEF            02/r0/2    0




                                        WHEREFORE, plaintiff demands judgment against the defendant in an amount

                               which exceeds the jurisdictional limitations of all lower courts which would otherwise

                               have   jurisdiction over this action; together with the interest, costs,and disbursements.


                               Dated: West Hempstead, New York
                                         February lA,2A20
                                                                             Yours, etc.

                                                                             LEVINE                  PLLC

                                                                             By:

                                                                             Attorneys for Plaintiff
                                                                             CARLA EDWARDS
                                                                             510 Hempstead Turnpike, Suite 206
                                                                             West Hempstead, New York 11552
                                                                             (516) 747-3222
                                                                             File #:LAW 3698/SS.uc




LEVINE AND WlSS.
Attorneys at l-aw
510 Hempstcad Tpke
W   HernpstFad, NY llFS?
(5161 74t-3222




                                                                  B of   9
     Case 2:21-cv-02418-JS-AYS Document 1-1 Filed 04/30/21 Page 10 of 10 PageID #: 15
                                                                                  ]NDEX NO. 102302/2020
NYSCEF DOC.   NO.   1                                                      RECEIVED NYSCEF: 02/ 1'0/2020


         Index No.                     Year

         SUPREME COUB T OF THE STATE




                                              wEsT HEMFSTE^D; NEW-yORK, I'l 5 52"'-,
                                              (sr6)747-3222
                                               9of9
